DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the preliminary amendment filed on 07/04/2020. Claims 1-17, 20 and 22-23 are pending in this application. Claims 1-17 and 20 have been amended. Claims 18-19 and 21 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas-liquid separator" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the two or more gas-liquid separators”.
Claim 2 recites the limitation “a first gas-liquid separator” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to a first one of “the two or more gas-liquid separators” or something else. For examination purposes, the limitation has been interpreted as “a first gas-liquid separator of the two or more gas-liquid separators”.
Claim 3 recites the limitation “a second gas-liquid separator” in lines 2-3 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to a second one of “the two or more gas-liquid separators” or something else. For examination purposes, the limitation has been interpreted as “a second gas-liquid separator of the two or more gas-liquid separators”.
Claims 4-17 and 20 are rejected by their virtual dependency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (CN108662816A).
Regarding claim 1, Gu discloses a circulation system of an air conditioner, comprising: 
a compressor (101; see figure 1); 
a first heat exchanger (103; see figure 1); 
a second heat exchanger (11; see figure 1); and 
a gas-liquid separation assembly (21 and 17; see figure 1); wherein the gas-liquid separation assembly (21 and 17; see figure 1), together with the compressor (101), the first heat exchanger (101), and the second heat exchanger (11), forms a loop (see figure 1); the gas-liquid separation assembly (21 and 17) comprises two or more gas-liquid separators (21 and 17); the gas-liquid separators (21 and 17) each are connected in series (see figure 1); and the gas-liquid separation assembly (21 and 17) is configured to perform gas-liquid separation for refrigerant (see figure 1).

Claim(s) 1, 17 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (CN107024031A).
Regarding claim 1, Cui discloses a circulation system (see figures 1-7) of an air conditioner, comprising: 
a compressor (1; see figure 3); 
a first heat exchanger (4-1; see figure 3); 
a second heat exchanger (12; see figure 3); and 
a gas-liquid separation assembly (10 and 13; see figure 3); wherein the gas-liquid separation assembly (10 and 13; see figure 1), together with the compressor (1), the first heat exchanger (4-1), and the second heat exchanger (12), forms a loop (see figure 3); the gas-liquid separation assembly (10 and 13) comprises two or more gas-liquid separators (10 and 13); the gas-liquid separators (10 and 13) each are connected in series (see figure 3); and the gas-liquid separation assembly (10 and 13) is configured to perform gas-liquid separation for refrigerant (see figure 3).
Regarding claim 17, Cui discloses a first operating mode (the heating mode; see figure 4) and/or a second operating mode (the refrigerating mode and defrosting mode; see figure; see figure 7); wherein the first operating mode comprises a heating mode (the heating mode; see figure 4); and the second operating mode comprises a refrigerating mode and a defrosting mode (the refrigerating mode and defrosting mode; see figure; see figure 7).
Regarding claim 22, Cui discloses an air conditioner control method, comprising a step of controlling refrigerant to flow according to a path that the refrigerant from a compressor (1) flows to a first heat exchanger (4-1), a heat exchange branch (the branch which associated with valves 5-1 and 9) of a first gas-liquid separator (10), a second heat exchanger (12), a gas-liquid separation branch (the branch which associated with the valve 11) of the first gas-liquid separator (10), and a second gas-liquid separator (13), and then flows back to the compressor (1; see figure 3).
Regarding claim 23, Cui discloses an air conditioner control method, comprising a step of controlling refrigerant to flow according to a path that the refrigerant from a compressor (1) flows to a second heat exchanger (12), a heat exchange branch (the branch which associated with the valve 9) of a first gas-liquid separator (10), a first heat exchanger (4-1), a gas-liquid separation branch (the branch which associated with the valve 11) of the first gas-liquid separator (10), and a second gas-liquid separator (13), and then flows back to the compressor (1; see figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Lin et al. (CN106766424A).
Regarding claim 9, Cui discloses fails to disclose the first heat exchanger comprises a shell and tube heat exchanger, and/or the second heat exchanger comprises a finned heat exchanger.
Lin teaches an air conditioner comprising a first heat exchanger (400) comprises a shell and tube heat exchanger (paragraph 2 of page 7), and/or the second heat exchanger (600) comprises a finned heat exchanger (paragraph 3 of page 7; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the circulation system of the air conditioner of Cui to substitute the first and second heat exchangers with the claimed shell and tube heat exchanger and a finned heat exchanger, respectively as taught by Lin to perform predicted heat transfer function (see MPEP 2143 section B). 

Allowable Subject Matter
Claims 2-8, 10-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claim 2, Cui discloses the gas-liquid separation assembly comprises a first gas-liquid separator (10; see figure 3); 
the first gas-liquid separator (10) comprises a heat exchange branch (the branch which associated with heat exchanger 6 and the valve 11) and a gas-liquid separation branch (the branch which associated with the valve 14); a refrigerant inlet (the inlet of the heat exchange branch which connected to the first heat exchanger 4-1) of the heat exchange branch (the branch which associated with the heat exchanger 6 and valve 11) is selectively in communication with a first opening (the opening of the first heat exchanger 4-1) of the first heat exchanger (4-1) or a second opening of the second heat exchanger (noted that alternative limitation; the first limitation has been addressed); a refrigerant outlet (the outlet of the heat exchange branch at the bottom of the first separator 10) of the heat exchange branch (the branch which associated with the heat exchanger 6 and the valve 11) is selectively in communication with the second opening (the inlet opening of the second heat exchanger 12) of the second heat exchanger (12) or the first opening of the first heat exchanger (noted that alternative limitation; the first limitation has been addressed).
However, Cui fails to disclose a refrigerant inlet of the gas-liquid separation branch is selectively in communication with a first opening of the second heat exchanger or a second opening of the first heat exchanger; and a refrigerant outlet of the gas-liquid separation branch is in communication with a refrigerant inlet of the compressor.
The prior art of record fails to disclose the claimed gas-liquid separation branch of the first gas-liquid separator as required in claim 2 and the claimed oil return branch as required in claim 20. Also, there is no further teachings or motivation to modify the circulation system of an air conditioner of Cui in order to arrive the claim invention. Therefore, claims 2-8, 10-16 and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763